DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 4, 12-14, and 17 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 19, 21, and 23-25, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 5/28/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1, 4, 12-14, 17, 19, 21, and 23-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With respect to independent claim 14, none of the prior art fairly teaches or suggest a solid rocket motor comprising: a fuel; a binder; a perchlorate oxidizer that is thermally decomposable to perchlorate decomposition products; and an additive that is thermodynamically favored to react spontaneously with one or more of the perchlorate decomposition products, wherein the additive is a salt compound selected from the group consisting of borate, borite, perborate, and combinations thereof, there is a total combined weight of the fuel, the binder, the perchlorate oxidizer, and the salt compound, and the salt compound is 1% to 10% of the total combined weight. The prior art teaches similar compositions (see Greenburg USP 3,809,585 and Amtower US 2004/0200553).  However, there is no teaching or suggestion available to modify the 
With respect to independent claim 19, none of the prior art fairly teaches or suggest a method for testing stability of a solid rocket motor, the method comprising: gradually increasing an environment temperature around a solid rocket motor, wherein the solid rocket motor includes a fuel, a binder, a perchlorate oxidizer that is thermally decomposable to perchlorate decomposition products, and a salt compound that is reactive with one or more of the perchlorate decomposition products, wherein the salt compound is selected from the group consisting of sulfite, phosphite, borate, borite, perborate, and combinations thereof, there is a total combined weight of the fuel, the binder, the perchlorate oxidizer, and the salt compound, and the salt compound is 1% to 10% of the total combined weight; and measuring at least one of i) the environment temperature at which the solid rocket motor bums, explodes, or detonates or ii) a time period at which the solid rocket motor burns, explodes, or detonates from the gradual increasing of the environment temperature. The prior art teaches similar compositions and methods (see Greenburg USP 3,809,585 and Amtower US 2004/0200553).  However, there is no teaching or suggestion available to modify the prior art to arrive at the instantly claimed invention using the specific amounts of the specific salts in combination with the other limitations of the claim. As such independent claim 19 is seen as novel and non-obvious over the prior art and is deemed allowable.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398.  The examiner can normally be reached on Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734